DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 and 19-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Applicant’s election without traverse of invention II in the reply filed on 05/02/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 04/19/2022 is hereby acknowledged.

Drawings
The drawings were received on 10/05/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “the transforming of the frequency-domain vector is done by Fourier transform”.  However, the disclosure (Fig. 3 8, Para. [0042-0045]) only teaches that the claimed limitation can only be done by “inverse Fourier” transform such as by “an Inverse Fast Fourier Transform block (IFFT) 303”.  Hence the disclosure fails to teach how “the transforming of the frequency-domain vector is done by Fourier transform”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "multiplying the elements of the time-domain vector" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation " transmitting the result of the multiplication to the acoustic channel through the acoustic system" in line 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the modulus of the elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the frequency response " in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the argument of the elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the slope of linear frequency modulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the symbol index" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the elements of the time-domain vector" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13-15 and 18 are rejected for at least their dependency on claim 10.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11-13 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu (US-20140269201-A1) discloses (Abstract, Fig. 1, Para. [0066]) “mobile underwater acoustic communications includes double differentially (DD) encoding a communication signal to produce a DD-encoded communication signal, applying direct sequence spread spectrum (SS) to the DD-encoded signal to produce a DD-SS communication output signal, and transmitting the DD-SS communication output signal” where “a linear frequency modulated (LFM) signal was sent before the DD-SS signal”.
Fanson (US-20070165727-A1) discloses (Abstract, Fig. 14, Para. [0053]) “A communications system permits bandwidth configurability using a linear frequency modulated (LFM) waveform for transmitter/receiver synchronization” where “time domain signal can be generated by indexing the LUT…which combines linear indexing through the table to generate the carrier frequency with quadratic indexing through the table to generate the linear frequency modulation.”
Ning et al. (CN 103944848 A) discloses (Fig. 7, Para. [0059], [0083], claim 5) a “comprises a code mapping unit, a serial-to-parallel conversion unit, a carrier unit, multiple sound emitting unit, multiple chirp signal generator and multiple carrier modulation unit. original bit data stream directly input the code mapping unit to obtain the mapped constellation encoding, the code mapping unit outputs to the serial-to-parallel conversion unit, a serial-parallel conversion unit converts the serial data stream into N parallel data streams, the serial-to-parallel conversion unit is connected with the carrier wave modulation unit respectively modulating the N data to N linear frequency modulation on the sub-carrier to realize these functions by signal processing by the control processing unit (DSP/ARM) module. finally each subcarrier by subcarrier adding unit, adding the N subcarriers to form a symbol carrier, the function of this part is realized by summitor module. carrier modulation unit connected with multiple sound emitting unit, containing the other linear frequency modulated carrier (chirp) generator or joint multiple sound generator for generating pilot frequency sound wave, symbol carrier and pilot frequency sound wave sonar transmitting unit converts the sound wave sent out, the function of this part by double-way acoustic transducer module”. 
Xing et al. (NPL tilted: “A Blind Side Information Detection Method for Partial Transmitted Sequence Peak-to-Average Power Reduction Scheme in OFDM Underwater Acoustic Communication System”) discloses (Fig. 1, 2 Abstract, Section II, III, IV) “C-PTS technique partitions an input data block into V disjoint subblocks and combines them together after applying phase rotation (scramble) to each subblock. Then minimize the PAPR of OFDM symbol by optimizing the phase vector”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633